DETAILED ACTION

This office action is in response to the application filed on 10/25/19.  Claims 1-19 are pending.  Claims 1-19 are rejected.

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Objections

Claim 11 is objected to because of the following informalities:  the claim recites “wherein the at least one user interface includes is at least one button“  Examiner suggests --- “wherein the at least one user interface includes [[is]] at least one button ---.


Claim Rejections - 35 USC § 112(b)

The following is a quotation of 35 U.S.C. 112(b):
CONCLUSION.--The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the Applicant regards as his invention. 

Claim 8 is rejected under 35 U.S.C. 112(b).  The claim recites the limitation "the loop".  There is insufficient antecedent basis for this limitation in the claim because there is no prior recitation of “a loop” either in this claim, or in prior claims from which this claim depends.  Examiner notes that “a loop” is positively recited in claim 7, however, claim 8 does not depend from claim 7.  Appropriate correction is required. 


In view of the above rejections the respective claims are rejected as best understood on prior art as follows:




Claim Rejections - 35 USC § 102


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention; or

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 6, 9-11, and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent Application Publication 2004/0133978 to Fairchild et al. (“Fairchild”).
Claim 1.  An inflatable device (Fairchild, Fig. 1) comprising: an inflatable bladder (Fairchild, Fig. 1, #11) configured to inflate when the entirety of the inflatable bladder is located under a mattress (Fairchild, Fig. 1, #11 is seen to be beneath mattress #14); an air compressor 
Claim 2.  The inflatable device of claim 1, further comprising: a cover configured to envelope at least one of a box spring (Fairchild, Fig. 1, #12 designates a box spring; one of ordinary skill in the art would understand a box spring to have interior components that are not seen in Fairchild Fig. 1, and not taught by Fairchild; the exterior of the box spring of Fairchild is considered to be a cover which covers unseen interior components of the box spring) and the mattress (Fairchild, Fig. 1, #14 designates a mattress; one of ordinary skill in the art would understand a mattress to have interior components that are not seen in Fairchild Fig. 1, and not taught by Fairchild; the exterior of the mattress of Fairchild is considered to be a cover which covers unseen interior components of the box spring), wherein the inflatable bladder is attached to a side of the cover (Fairchild Fig. 1, #40 teaches hook and loop fasteners that attach the inflatable bladder to the box spring and/or mattress; Fairchild paragraph [0019] teaches that the fasteners can be located on the top or the bottom of the air bladder) such that the inflatable bladder is located above the box spring or below the mattress after the cover envelopes the box spring or the mattress (Fairchild, Fig. 1, the air bladder is located as claimed).
Claim 6.  The inflatable device of claim 1, wherein the at least one user interface is at least one button configured to inflate the inflatable bladder, and wherein the at least one user interface includes at least one button configured to deflate the inflatable bladder (Fairchild, Fig. 1, #38, also see paragraph [0016]).
Claim 9.  A method of changing bedding comprising: inflating an inflatable bladder located below a mattress to displace the mattress vertically and provide a space between a 
Claim 10.  The method of claim 9, wherein the inflatable bladder is a component of an inflatable device (Fairchild, Fig. 1) that includes an air compressor (Fairchild, Fig. 1, #34) configured to inflate the inflatable bladder when the inflatable bladder is located under the mattress, at least one tube (Fairchild, Fig. 1, #32) fluidically connecting the air compressor to the inflatable bladder, and a least one user interface (Fairchild, Fig. 1, #34) in operable communication with the air compressor, the at least one user interface configured to initiate the air compressor and inflate the inflatable bladder, the method further comprising: activating the at least one user interface (regarding activating the apparatus, see at least paragraph [0016]).
Claim 11.  The method of claim 10, wherein the at least one user interface includes is at least one button configured to inflate the inflatable bladder, and wherein the at least one user interface includes at least one button configured to deflate the inflatable bladder, wherein the activating further comprising pressing the at least one button configured to inflate the inflatable bladder, the method further comprising deflating the inflatable bladder by pressing the at least one button configured to deflate the inflatable bladder (Fairchild includes two buttons for inflation and deflation; see paragraph [0016]).
Claim 14.  A bed system comprising: a box spring (Fairchild, Fig. 1, #12); a mattress (Fairchild, Fig. 1, #14) configured to sit on the box spring; an inflatable bladder (Fairchild, Fig. 1, #11) configured to inflate when the entirety of the inflatable bladder is located between the mattress and the box spring; an air compressor (Fairchild, Fig. 1, #34) configured to inflate the inflatable bladder when the inflatable bladder is located between the mattress and the box spring; at least one tube (Fairchild, Fig. 1, #32) fluidically connecting the air compressor to the inflatable bladder; at least one user interface (Fairchild, Fig. 1, #38) in operable communication .
Claims 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent Application Publication 2015/0374134 to Bethel et al. (“Bethel”).
Claim 1.  An inflatable device (Bethel, Fig. 1) comprising: an inflatable bladder (Bethel, Fig. 1, #102) configured to inflate when the entirety of the inflatable bladder is located under a mattress (Bethel, Fig. 1, #102 is seen to be beneath mattress #101); an air compressor (Bethel, Fig. 1, #104) configured to inflate the inflatable bladder when the inflatable bladder is located under the mattress; at least one tube (Bethel, Fig. 1, #106) fluidically connecting the air compressor to the inflatable bladder; and at least one user interface (Bethel, Fig. 1, #105) in operable communication with the air compressor, the at least one user interface configured to initiate the air compressor and inflate the inflatable bladder (Bethel paragraph [0018] teaches “The fluid pump 104 in turn may be actuated by a remote mechanism, such as via operation of a remote control device 105”).





Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 2-3 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication 2004/0133978 to Fairchild et al. (“Fairchild”) in view of US Patent Application Publication 2012/0066835 to Kelly et al. (“Kelly”).
Claim 2.  The inflatable device of claim 1, further comprising: a cover configured to envelope at least one of a box spring (Fairchild, Fig. 1, #12 designates a box spring however Fairchild does not explicitly teach that the box spring comprises a cover; Kelly teaches a “box spring cover”; it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide the cover of Kelly on the box spring of Fairchild for aesthetic purposes since doing so would have simply been combining prior art elements according to known methods to yield predictable and obvious results) and the mattress, wherein the inflatable bladder is attached to a side of the cover (Fairchild Fig. 1, #40 teaches hook and 
Claim 3.  The inflatable device of claim 2, wherein the at least one user interface is configured to be located on a side edge of the box spring or the mattress after the cover envelopes the box spring or the mattress (Fairchild does not teach the user interface #38 being located “on a side edge of the box spring … after the cover envelopes the box spring”; however Kelly’s box spring cover includes a pocket #25 as seen in Fig. 10 used for holding items such as a TV controller; in the proposed combination of Fairchild and Kelly, the controller of #38 could be placed in the pocket to be located as claimed, at least because doing so is suggested by the TV controller shown by Kelly Fig. 10).
Claim 15.  The bed system of claim 14, wherein the at least one user interface is configured to be located on a side edge of the box spring or the mattress after the cover envelopes the box spring or the mattress (see rejection of claim 2, above; Fairchild does not teach the user interface #38 being located “on a side edge of the box spring … after the cover envelopes the box spring”; however Kelly’s box spring cover includes a pocket #25 as seen in Fig. 10 used for holding items such as a TV controller; in the proposed combination of Fairchild and Kelly, the controller of #38 could be placed in the pocket to be located as claimed, at least because doing so is suggested by the TV controller shown by Kelly Fig. 10).
Claims 4-5, 12-13 and 16 -17 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication 2004/0133978 to Fairchild et al. (“Fairchild”) in view of US Patent 6,681,425 to Leventhal et al. (“Leventhal”).
Claim 4.  The inflatable device of claim 1, further comprising: a feedback sensor configured to sense the internal pressure within the inflatable bladder, the feedback sensor in 
Claim 5.  The inflatable device of claim 4, further comprising: an air release timing system configured to deflate the inflatable bladder after a predetermined period of time has passed since initiating the air compressor, the air release timing system in operable communication with the air compressor (Fairchild teaches a timed deflation in at least paragraph [0016]; furthermore, to the extent that Fairchild does not teach the claimed limitations, Leventhal teaches a timed release system in column 2, lines 41-54, which states “the mattress can be automatically raised and lowered to different levels during different periods of time … and preset to any given time and interval” it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide this feature to the apparatus of Fairchild in order to automate a process that was previously manual).
Claim 12.  The method of claim 10, wherein the inflatable device includes a feedback sensor, the method further comprising: sensing the internal pressure within the inflatable bladder with the feedback sensor and determining a proper amount of inflation by the air compressor from the sensing (Fairchild does not teach a pressure sensor; Leventhal teaches a similar inflatable apparatus that lifts a mattress, which includes a pressure sensor; it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide the apparatus of Fairchild with the pressure sensor of Leventhal in order to prevent over-inflation as discussed in Leventhal column 5, lines 27-36).
Claim 13.  The method of claim 9, further comprising automatically deflating the inflatable bladder after a predetermined period of time has passed since the inflating (Fairchild teaches a timed deflation in at least paragraph [0016]; furthermore Leventhal teaches a timed 
Claim 16.  The bed system of claim 14, further comprising: a feedback sensor configured to sense the internal pressure within the inflatable bladder, the feedback sensor in operable communication with the air compressor (Fairchild does not teach a pressure sensor; Leventhal teaches a similar inflatable apparatus that lifts a mattress, which includes a pressure sensor; it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide the apparatus of Fairchild with the pressure sensor of Leventhal in order to prevent over-inflation as discussed in Leventhal column 5, lines 27-36).
Claim 17.  The bed system of claim 16, further comprising: an air release timing system configured to deflate the inflatable bladder after a predetermined period of time has passed since initiating the air compressor, the air release timing system in operable communication with the air compressor (Fairchild teaches a timed deflation in at least paragraph [0016]; furthermore, to the extent that Fairchild does not teach the claimed limitations, Leventhal teaches a timed release system in column 2, lines 41-54, which states “the mattress can be automatically raised and lowered to different levels during different periods of time … and preset to any given time and interval” it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide this feature to the apparatus of Fairchild in order to automate a process that was previously manual).
Claims 7 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication 2004/0133978 to Fairchild et al. (“Fairchild”) in view of US Patent Application Publication 2009/0083909 to Amsler, Jr. (“Amsler”).
Claim 7.  The inflatable device of claim 1, wherein the inflatable bladder is a serpentine bladder extending in a loop (in accordance with Applicant’s specification, “serpentine” is understood to mean a bladder “that extends in a loop or circuit” as seen in Fig. 1; Fairchild does not explicitly teach the claimed shape, however Fairchild teaches in paragraph [0018] that various shapes may be used; Amsler Fig. 1 teaches the claimed shape; it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide the apparatus of Fairchild with the shape taught by Amsler for the purpose of minimizing the required amount of air required as discussed by Fairchild in paragraph [0018]).
Claim 18.  The bed system of claim 14, wherein the inflatable bladder is a serpentine bladder extending in a loop (in accordance with Applicant’s specification, “serpentine” is understood to mean a bladder “that extends in a loop or circuit” as seen in Fig. 1; Fairchild does not explicitly teach the claimed shape, however Fairchild teaches in paragraph [0018] that various shapes may be used; Amsler Fig. 1 teaches the claimed shape; it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide the apparatus of Fairchild with the shape taught by Amsler for the purpose of minimizing the required amount of air required as discussed by Fairchild in paragraph [0018]).
Claim 19.  The bed system of claim 18, wherein the loop includes a rectangular shape with four corners and four straight segments such that the inflatable bladder extends parallel to a border of a mattress (Fairchild does not explicitly teach the claimed shape, however Fairchild teaches in paragraph [0018] that various shapes may be used; Amsler Fig. 1 teaches the claimed shape; it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide the apparatus of Fairchild with the shape taught by Amsler for the purpose of minimizing the required amount of air required as discussed by Fairchild in paragraph [0018]).
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication 2004/0133978 to Fairchild et al. (“Fairchild”) and US Patent 6,681,425 to Leventhal et al. (“Leventhal”) in view of US Patent Application Publication 2009/0083909 to Amsler, Jr. (“Amsler”).
Claim 8.  The inflatable device of claim 5, wherein the loop includes a rectangular shape with four corners and four straight segments such that the inflatable bladder extends parallel to a border of a mattress. (Fairchild does not explicitly teach the claimed shape, however Fairchild teaches in paragraph [0018] that various shapes may be used; Amsler Fig. 1 teaches the claimed shape; it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide the apparatus of Fairchild with the shape taught by Amsler for the purpose of minimizing the required amount of air required as discussed by Fairchild in paragraph [0018]).



Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MYLES A THROOP whose telephone number is (571)270-5006.  The examiner can normally be reached on 8:00 am to 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pete Cuomo can be reached on 571-272-6856.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/MYLES A THROOP/Examiner, Art Unit 3673